Citation Nr: 0731175	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin rash disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from July 1996 to August 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
current skin rash disability.  The record includes a June 
1997 service medical record reflecting that the veteran had 
"tinea corporis."  As such, the veteran was afforded a 
January 2005 VA examination in connection with his claim.  
The January 2005 VA examination report reflects that the 
veteran currently has "tinea versicolor."  Therefore, the 
Board finds that the evidence shows that the veteran had a 
skin rash in service and that the veteran currently has a 
skin rash.            

Thus, this case turns on whether or not the veteran's current 
skin rash is related to his in-service skin rash, or any 
aspect of his active duty service.  Unfortunately, the 
January 2005 VA examination report does not include an 
etiology opinion on whether the veteran's skin rash is linked 
to his active duty service.  

Under these circumstances, the Board finds that an etiology 
opinion is warranted to determine the cause of the veteran's 
current skin rash.  This etiology opinion must be based upon 
a review of the relevant evidence in the claims file.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his current skin rash disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should specifically comment on 
the June 1997 service medical record 
noting "tinea corporis."  The examiner 
should be asked to state whether it is as 
likely as not (a degree of probability of 
50 percent or higher) that the veteran's 
current skin rash disability is 
etiologically related to his active duty 
service.  If the examiner cannot provide 
the requested opinion without resorting 
to mere speculation, he or she should so 
state.   
	
The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; 
"less likely" weighs against the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include 
all evidence received since the June 
2005 statement of the case and 
readjudicate the claim for service 
connection.  If any of the benefits 
requested on appeal are not granted, 
the RO should issue another 
supplemental statement of the case, 
which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the 
evidence added to the record since the 
June 2005 statement of the case.  A 
reasonable period of time for a 
response should be afforded.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


